ROBERTSON, Justice,
concurring.
The majority opinion states “[sjince the specific questions were not before the trial court at the time of its decision, we are not compelled to find an abuse of discretion.” Lest this sentence be misconstrued, I file this concurrence. Absent the specific questions being timely presented to the court, we are compelled to not find an abuse of discretion. Whether there was an abuse of discretion by the trial court in not permitting questioning of the venire on the alleged “liability insurance crisis” is simply not before us in this case. Otherwise, I concur in the remainder of the majority opinion.
MURPHY, J., joins in the concurrence.
Publish. TEX.R.APP.P. 90.